                    2:18-cr-20001-CSB-EIL # 54                   Page 1 of 1                                                        E-FILED
                                                                                           Monday, 30 December, 2019 03:32:44 PM
                                                                                                      Clerk, U.S. District Court, ILCD


                                   UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF ILLINOIS
                                                        URBANA DIVISION

UNITED STATES OF AMERICA

         vs.                                                               Case No. 18-20001-01

JAMONHE DANNYAE WATKINS

                                   ORDER OF TEMPORARY DETENTION
                            PENDING HEARING PURSUANT TO BAIL REFORM ACT

         Upon motion of the Defendant, it is ordered that the detention hearing is set for January 3, 20201 at

2:30 p.m. before the Honorable Eric I. Long, United States Magistrate Judge, Courtroom B, U.S. Courthouse,

201 South Vine Street, Urbana, Illinois 61802. Pending this hearing, the Defendant shall be held in custody by

the United States Marshal and produced for the hearing.

DATED: December 30, 2019

                                                                      s/ Eric I. Long

                                                                  UNITED STATES MAGISTRATE JUDGE




1
 If not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the
Government, or up to five days upon motion of the Defendant. 18 U.S.C. § 3142(f)(2).

   A hearing is required whenever the condition set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that
may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the
attorney for the Government or upon the judicial officer’s own motion if there is a serious risk that the Defendant (a) will flee or (b)
will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective
witness or juror.
